COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                            ORDER

Appellate case name:      Joan Gottlieb v. Laurence Scott and Rachel Chaput

Appellate case number:    01-20-00471-CV

Trial court case number: 475348

Trial court:              Probate Court No. 1 of Harris County, Texas

        Appellant Joan Gottlieb Mendell has filed an emergency motion seeking a stay of the
October 19, 2020 trial setting in the underlying case until such time as “the two pending appeals
before this Court are decided, i.e., 01-20-00471-CV and 01-20-00578-CV.” The Court requests
that appellees Laurence Scott and Rachel Chaput file a response to the emergency motion. The
response, if any, is due on Monday, October 12, 2020.
       It is so ORDERED.

Judge’s signature: /s/ Terry Adams
                    Acting individually     Acting for the Court


Date: 10/08/2020